DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the amendment filed on 5/13/2022.  In the amendment, claims 46 and 53 have been amended, claim 49 has been cancelled, and claims 57 & 58 have been added.
Response to Arguments
Applicant’s arguments with respect to amended independent claim 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 46-53, 57, & 58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Greenan (US Pub. No. 2007/0233220 A1).
Regarding claim 46, Greenan discloses a fistula device 500 (Fig. 8) comprising: an expandable unbranched frame 518 (Fig. 8; paragraphs [0056]-[0057]) defining a conduit having a first end configured to be positioned in a first vessel and a second end configured to be positioned in a second vessel (since Greenan’s prosthesis 500 is intended to be positioned within a blood vessel, it is considered to be capable of being positioned as claimed; examiner reminds applicant that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).); a cover 501 (Fig. 8; paragraphs [0056]-[0057]) coupled to the unbranched expandable frame 518, the cover 501 defining an inner lumen configured to convey fluid and including an opening 502 (Fig. 8; paragraphs [0056]-[0057]) positioned between the first end and the second end to allow downstream perfusion in the first vessel through the first end and the opening (see intended use discussion above).
Regarding claim 47, as discussed in the rejection of claim 46, since Greenan’s prosthesis is configured for placement in a blood vessel, it is considered to be capable of being positioned in the artery and vein as claimed.
Regarding claim 48, Greenan further discloses wherein the opening 502 of the cover 501 is defined by a straight or angled cut terminating through the cover 501 (opening is circular, which is considered to read on angled cut since the cut must be constantly at an angle to create the curvature of the opening).
Regarding claim 50, Greenan further discloses wherein the fistula device 500 is configured to be percutaneously deployed (paragraph [0005]).
Regarding claim 51, Greenan further discloses wherein the expandable frame includes a compliant support 520 (Fig. 8; paragraphs [0056]-[0057]) positioned near the second end of the expandable frame 518 configured to expand outwardly toward the inner walls of the second vessel.
Regarding claim 52, Greenan further discloses wherein the compliant support 520 is comprised of Nitinol (paragraphs [0056]-[0057]). 
Regarding claim 53, Greenan further discloses wherein the compliant 
support 520 is sufficiently flexible and compliant to minimize radial distention of the vessel after deployment (since the compliant support is made of nitinol, as also claimed in claim 52, it is considered that this material is sufficiently flexible and compliant to meet the claimed function).
Regarding claim 57, Greenan discloses a fistula device comprising: an expandable frame 518 (Fig. 8; paragraphs [0056]-[0057]) defining a tubular shape having an inner lumen and defining a first end portion configured to be implanted in a first vessel and a second end portion configured to be implanted in a second vessel (since Greenan’s prosthesis 500 is intended to be positioned within a blood vessel, it is considered to be capable of being positioned as claimed; examiner reminds applicant that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).); and a cover 501 (Fig. 8; paragraphs [0056]-[0057]) coupled to the expandable frame 518, the cover 501 having an opening 502 (Fig. 8; paragraphs [0056]-[0057]) in the wall of the cover 501 that opens directly into the inner lumen, the frame 518 configured to define a bend between the first and second end portions at the opening (examiner notes that a bend is not actually claimed as the fixed shape of the frame, it is only claimed that the frame is configured to define a bend, which requires the frame to merely have the ability to bend, which Greenan’s frame is considered to be capable of since it must be flexible enough to bend through tortuous pathways within the delivery system while traveling through the vasculature - paragraph [0064]; therefore, the frame is considered to be capable of defining a bend between the first and second end portions at the opening), the opening 501 operable to allow downstream perfusion in the first vessel through the first end portion and the opening in the wall (since the opening 502 is in communication with the lumen of the frame 518 and the outside of the prosthesis as a whole, it is considered to be capable of allowing perfusion therethrough; paragraphs [0056]-[0057]).
Regarding claim 58, as discussed in the rejection of claim 57, since Greenan’s prosthesis is configured for placement in a blood vessel, it is considered to be capable of being positioned in the artery and vein as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 4, 2022